Citation Nr: 0943096	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  09-02 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for T-12 anterior spinal infarction with 
resultant bilateral lower extremity paralysis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1959 to 
December 1962.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.
 
A hearing was held on July 30, 2009, by means of video 
conferencing equipment with the appellant in Chicago, 
Illinois, before the undersigned Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and who is rendering the determination in this case.  
A transcript of the hearing testimony is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain additional treatment records, 
to allow for the initial consideration of additional evidence 
by the RO, and to obtain a medical opinion.

The Veteran asserts that he is entitled to compensation for 
T-12 anterior spinal infarction with resultant bilateral 
lower extremity paralysis, neurogenic bladder dysfunction, 
and neuropathic pain.  Through his statements and testimony, 
he contends that this condition is the result of an aortic 
bifemoral bypass performed at the Iowa City VA Medical Center 
(VAMC) on October 13, 2006.

Initially, the Board observes that the VA treatment records 
associated with the claims file do not contain records 
pertaining to the October 13, 2006, surgical procedure, 
including any pre-operative evaluation(s) or informed consent 
form(s) provided to and/or signed by the Veteran.  These 
records are clearly relevant to the current appeal and should 
therefore be obtained prior to any determination by the 
Board. See 38 U.S.C.A. § 5103A (West 2002).  See also Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992) (records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file). 

Additionally, the Veteran submitted a March 2008 letter from 
a VA physician, which was received by the Board in September 
2009.  The agency of original jurisdiction (AOJ) has not 
reviewed this evidence, and as noted by the Veteran's 
accredited representative, AOJ review has not been waived. 
See Appellant's Brief dated October 2, 2009.  Thus, a remand 
is also necessary to allow the AOJ to review this additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).  

In order to warrant compensation under 38 U.S.C.A. § 1151, a 
claimant must demonstrate that the VA hospital care, medical 
or surgical treatment, or examination in question resulted in 
an additional disability and that the proximate cause of the 
additional disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing such care, treatment, or 
examination, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable. 
See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

For claims received on or after October 1, 1997, as in this 
case, a claimant must establish actual causation.  38 C.F.R. 
§ 3.361(c) (2009).  To meet causation requirements based on 
additional disability, the evidence must show that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused the additional disability, or 
that the proximate cause of the additional disability or 
death was an event that was not reasonably foreseeable.  With 
regard to the former element, it must be shown that VA's 
care, treatment, or examination caused the veteran's 
additional disability and VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or VA furnished such VA care, treatment, or 
examination without the veteran's informed consent. 38 C.F.R. 
§ 3.361(c), (d).

As noted above, the Veteran asserts that he is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 based 
on the fact that his current paraplegia was a result of the 
October 13, 2006, surgical procedure and follow-up care at 
the Iowa City VAMC.  Treatment records from this facility 
reflect that he underwent an aortic bifemoral bypass on 
October 13, 2006, and was discharged on October 17, 2006, in 
"good" condition.  He began to complain of pain and 
swelling in the area of his left groin incision immediately 
thereafter.  He was re-admitted to the hospital on October 
25, 2006, and treated with intravenous antibiotics. He was 
subsequently discharged from the facility on October 28, 
2006.  The Veteran returned on October 30, 2006, after he 
lost strength and feeling in his lower extremities and rectal 
tone.  He was eventually diagnosed with T-12 anterior spinal 
infarction with resultant bilateral lower extremity 
paralysis.  He was later transferred to Hines VAMC in 
Illinois on November 8, 2006, for rehabilitation.  Upon his 
arrival, it was discovered that he had a right femoral 
pseudoaneurysm.  The final diagnosis was T-1 motor, T-12 
sensory, ASIA C incomplete paraplegia, due to spinal cord 
infarct.  

A VA medical opinion was obtained by the RO in July 2007 to 
determine whether the Veteran's T-12 spinal cord infarct was 
the proximately due to VA treatment, and if so, whether VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider.  A nurse practitioner 
reviewed the available medical records and concluded that the 
Veteran's current condition was less likely than not caused 
by or worsened as the result of VA medical or surgical 
treatment or due to carelessness, negligence, lack of proper 
skill, or error in judgment.  In her rationale, she noted 
that the Veteran had a complicated, long-standing history of 
coronary artery disease and peripheral vascular disease 
resulting in anterior spinal artery occlusion with 
infarction.  However, as discussed above, the claims file 
does not appear to contain all of the relevant VA medical 
records, and thus, it is unclear as to whether the examiner 
reviewed all of the pertinent medical evidence prior to 
rendering her opinion.  In addition, she did not address 
whether the proximate cause of the Veteran's spinal cord 
infarct was an event that was not reasonably foreseeable.  

Once VA undertakes the effort to obtain a medical opinion 
when developing a service connection claim, even if not 
statutorily obligated to do so, VA must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Therefore, the Board finds that another VA medical 
opinion is necessary with respect to the Veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:
 
1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have 
provided treatment for his T-12 anterior 
spinal infarction and bilateral lower 
extremity paralysis.  After acquiring this 
information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made 
for any outpatient and inpatient VA 
treatment records, including any records 
pertaining to the October 13, 2006, 
surgical procedure, any pre-operative 
evaluation(s), and any informed consent(s) 
provided to and/or signed by the Veteran, 
for the period from January 2006 through 
November 2006.  VA medical records dated 
from October 2007 to the present time 
should also be requested.  

If the search for such records has 
negative results, the claims file must be 
properly documented as to the 
unavailability of these records.

2.  The Veteran should be afforded a VA 
examination to determine whether he has 
any additional disability due to fault on 
VA's part in furnishing the medical care 
for his aortic bifemoral bypass.  If 
possible, the examination should be 
performed by an appropriate specialist.  
If it is not possible, the examiner should 
be one that VA deems appropriate to 
perform an examination for rating 
purposes. See Cox v. Nicholson, 20 Vet. 
App. 563 (2007) (the Court has never 
required that medical examinations under 
section 5103A only be conducted by 
physicians.  As provided by 38 C.F.R. § 
3.159(a)(1), "competent medical evidence 
means evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.")

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the VA medical 
records, the July 2007 VA examination 
report, the March 2008 letter from a VA 
physician, and the Veteran's own 
statements.  

The examiner should indicate whether there 
is any additional disability following the 
surgical procedure on October 13, 2006, 
and subsequent care furnished by VA.  If 
so, the examiner should comment as to 
whether the additional disability was due 
to carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's part in 
furnishing the medical treatment.  

The examiner should also state whether the 
outcome of the procedure was an event not 
reasonably foreseeable.  It should be 
noted that the event need not be 
completely unforeseeable or unimaginable, 
but one that a reasonable health care 
provider would not have considered to be 
an ordinary risk of aortic bifemoral 
bypass.  The examiner should also indicate 
whether the risk of spinal cord infarction 
was the type of risk that a reasonable 
health care provider would have disclosed 
in connection with the informed consent 
procedures.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing the above actions, 
the RO should conduct any other 
development as may be indicated as a 
consequence of the action taken in the 
preceding paragraphs.  

4.  When the development has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


